NUMBER 13-15-00517-CV
                            NUMBER 13-15-00523-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


BROOKS DITTO, BILLY PEMBLETON,
AND KARINA CASTANEDA                                                      Appellants,

                                           v.

JUDITH CAMPOS AND JESSY CAMPOS,                                            Appellees.


                 On appeal from County Court at Law No. 1
                        of Hidalgo County, Texas.



                                     ORDER
             Before Justices Benavides, Perkes, and Longoria
                            Order Per Curiam

      These two causes are currently pending before this Court. Appellants’ brief was

filed on December 16, 2015. Appellees have not filed their brief. Additionally, this case

is set for submission on oral argument on May 24, 2016. The Court having fully examined
the record and appellant’s brief hereby ORDERS appellees to file their brief within twenty

days of this Court’s order.

       IT IS SO ORDERED.

                                                                     PER CURIAM



Delivered and filed the
18th day of April, 2016.




                                            2